Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			STATUS OF THE CLAIMS
	Claims 1-59 were pending.  Claim 5, 10, 11, 28, 29, 40, 48, 49 has been cancelled.  Claims 60-63 have been added.  The 112 rejections have been overcome by amendments to the claims  and the 102 rejection has been changed to a 1-3 rejection.      
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-5-21 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	 
Claims   1, 6, 8, 11, 16, 17, 18, 19, 39,  44, 46,  54-57, and 59 , 60   are rejected under 35 U.S.C. 103 as being unpatentable over by Durschlag et al. (2007/0087036).
Durschlag et al. discloses a composition, as in claim 1 containing a film layer which rapidly dissolves in an oral cavity and a coating containing a powder matrix applied to one side of the film layer which can be a nutritional supplement (abstract).  The edible film is used for oral/buccal transmucosal delivery nutritional supplements (0012, 0013  ).  The nutritional supplements can include iron, calcium, magnesium, zinc, copper vitamin E, B vitamins  among other vitamins and minerals (0015).   The strips (film) can be quick-dissolve products which can dissolve in the oral cavity within about fifteen seconds (0040)(0023).  The active ingredients can be contained in the water soluble layer or in a second layer (0033, 0034 and claim 3).  Since the composition can dissolve in 15 seconds, it is seen that it would have been dissolved without chewing.  The composition is used with pregnant and lactating women in mind (0079 and 0083).  The composition can contain a polymers such as polymers, such as carboxymethyl cellulose, as in claims , 1, 16, 20, 34, 39, 54, and 60 (0032).  
Claim 1 has been amended to require only particular vitamins and minerals.  The reference as above discloses the various vitamins in particularly, but does not exclude other vitamins.  However, as no amounts are given, it is not seen that choosing particular vitamins out of many is unobvious, since they are all used for their known functions.  Therefore, it would have been obvious to make a composition as claimed on an orally dissolved vehicle.  

The composition, as in claim 6 can contain iron, and B vitamins (0015) as claimed.
The composition can contain B6 in the form of pyridoxine, and folic acid, as in claim 8, and also the vitamins in claim 11 (0015).
The composition can contain a polymers such as polymers, such as carboxymethyl cellulose,  carrageenan, locust bean gun, modified starches, as in claim 16 (0032).  
The film does not have to contain ingredients from animal sources as in claim 17, or use only plant sources as in claim 18, since there are many other choices of film formers (0032).   
Durschlag et al. discloses as in 19 that the film contains the claimed ones, such as sweeteners, flavors, cooling agents, surfactants (00310 0046).  
The limitations of the method of claim 39 have been disclosed above as to the composition, as in claim 1.  The claim requires administering the film to treat a nutritional deficiency where the film is homogenous mixture administered either buccally or sublingually.  The reference discloses that the film can be delivered orally/buccally (0012) , to a nutritionally deficient person (0026) pregnant woman (0079, 0083).  
The limitations of claims 44, 46, 54-57, and 59 have been disclosed above.  



Claims 1, 6-20, 24-27, 29, 44-47, 50, 53, 60-63  are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. (2004/0247744) in view of Durschlag et al. (2007/0087036) in view of Zhu (CN101244080 (2008-0-8) . 
Pearce et al. discloses a vitamin and mineral containing orally soluble film (0185).  The reference contains vitamins as claimed and minerals (0186-0196).
Magnesium is used as a bulk filler (0019), and zinc as a pharmaceutically active agent (0098), and copper salts and zinc salts (0124).  Claim 1 differs from the reference in the intended use that the composition is for women in some state of pregnancy, post and after birth (herein after referred to “pregnant women”).  The reference does not specifically disclose iron and iodine, but Official Notice is taken that these are well known minerals, usually listed when referring to “minerals”, and Notice is also taken that vitamins and minerals are generally prescribed for women in these states. In addition, the published recommended Daily Allowances have amounts of vitamins and minerals for every stage of life.  Also, not all the vitamins and minerals are required, since they are “selected from the group consisting of”.   The treatment of pregnant and lactating women is also disclosed by Durschlag et al. , who discloses a composition containing a film layer which dissolves rapidly in an oral cavity and a coating with a powder matrix which was applied to the film matrix.  The film is transmucosal delivery of nutritional supplements (0002).  The  dissolvable film can be used to treat iron deficiency which is common in pregnant women (abstract,0078, 0079, 0083, 0132).  As the composition has been disclosed, it would have been obvious to use vitamins and minerals for such women, since they are generally administered to women in this category as disclosed by Durschlag et al.  in the composition of Pearce et al.      
	Claim 1 has been amended to require that the composition dissolves within 60 seconds or less after placement sublingually or buccally in the mouth of the subject without chewing.  However, claim 1 is a composition claim where limitations, such as placement of the composition or whether the subject is chewing  is not given weight.  However, the limitation as to dissolving within 60 seconds is given weight.  Official Notice is taken that the definition of “buccally” as defined by Merriam –Webster dictionary is that it means 1.  “of, relating to, near, involving or supplying a cheek the buccal surface… " or 2. Of relating to or lying in the mouth, the buccal cavity”.   Pearce et al. also discloses that the edible films are orally soluble and disintegrates quickly upon placement in a human mouth without leaving substantial residue (0003), and can dissolve within 60 seconds (0148).  Also, Durschlag et al. discloses a film that can dissolve very fast, such as in about 15 seconds (0040).    As the composition has been disclosed, it is seen that it would have dissolved within 60 seconds.  Therefore, it would have been obvious to make a composition which can dissolve in the mouth as disclosed by Durschlag et al. who discloses a film made of the same composition that can be dissolved in the composition of Pearce et al.  
	Claim 1 has been amended to require particular vitamins.  Zhu discloses a composition for preventing birth defects…  Title.  The particular vitamins have been disclosed together (paragraph 2).  Therefore, it would have been obvious to make a composition containing the claimed vitamins in the composition of the combined references.  
Claim 6 further requires particular vitamins and minerals and claim 7, particular amounts of B vitamins and claim 8, particular vitamins and a flavorant, and claim 9, particular amounts of vitamins, and claims 10, and  11,  various known vitamins and minerals.    However, Official Notice is taken that particular vitamins and minerals suitable for pregnant women are well known, and it would have been within the skill of the ordinary worker to use known amounts of nutrients absent a showing of unexpected results using the claimed vitamins, minerals and various amounts.  Zhui discloses the use of .6 mg of folic acid, 2 mg of Vitamin B 6, .003 mg of B12,  and other amounts(last paragraph._   and 300 mg vitamin D.  It would have been within the skill of the ordinary worker to use flavorants in amounts which were palatable, since this only requires adding such to a certain level.  
Claims 8 and 46 further require that the B6 is pyridoxine hydrochloride form, and vitamin B12 is in the form of cyanocobalamin.  Pearce et al. discloses that vitamin B6 is in the pyridoxine form, and B12 is in the cyanocobalamin form (0194 and 0195).  
Claims 46 and 47 refer to a first soluble film.  However, that is what the references disclose as in claim 1.  
Claims 12 and 13 require that particular amounts of vitamins and minerals are deposited on the film.  However, 50 mg, or 30mg or less reads on zero.   Nevertheless, it would have been within the skill of the ordinary worker to make a film composition containing particular amounts of such, since particular amounts are required for nutritional health for pregnant women.  
Claim 14 and 15 further require that the iron is encapsulated and that the folic acid is also.  The reference to Pearce ‘744 discloses encapsulation of nutraceuticals and oils and flavored oils (0087).  The reference discloses that oil soluble watermelon flavoring can be added to Base B and blended and made into a film.  A second microencapsulated acid can be used (0178).  The encapsulated ingredients can be put between layers or films (0221).   Since, it was known to encapsulate nutraceuticals, it would have been obvious to do so to iron and folic acids, since iron, in particular is not good tasting, and folic acid is another nutraceutical.  Flavoring agents are disclosed in para. 0006.  
Claims 16 and 60 require particular polymers for the films, and claim 17 that the film is not from animal sources, and claim 18, that it is only from plant sources.  Pearce discloses the use of celluloses such as hydroxyethyl, hydroxpropyl and hydoxymethyl cellulose, pullan hydrocolloids, glucans, and maltodextrins in amounts of 0.0.1 to 99% (0007).  Since, there are many choices, it would have been obvious to choose a non-animal sauce if required (0008).  
Claim 19 requires various known additives.  Pearce discloses coloring agents, flavoring, agents, sweeteners stabilizers, surfactants,  and cooling agents (0005, 0006).  
Claim 20, 24-27 further requires a kit containing the claimed ingredients.  No further limitations are seen as to the ingredients being presented in a kit, so that it is seen that for marketing purposes it would have been within the skill of the ordinary worker to put the claimed film strips into some type of packaging such as a kit.  The composition has been disclosed above and is obvious for those reasons.   The limitation, as to the placement in the mouth of the film, and in the limitation of dissolving within 60 seconds, has been disclosed as in claim 1, and is obvious for those reasons.  
Claim 20 further requires that the composition contains a second composition with which is a water soluble film.  Pearce et al. discloses that there can be multiple layers of film, which can be co-cast or co-extruded (0030, 0074).  Therefore, it would have been obvious to make a kit containing more than one layers of film strips.  
The further limitations of claims 20, 29-38, have been disclosed above and are obvious for those reasons.  
Claim 39 is to a method of treating the pregnant women by administering the composition as above.  Official Notice is taken that  pre-natal, pregnant, etc.  women take vitamins and minerals, and it would have been obvious to administer the composition in a form easily assimilated.  The above, combined references disclose such a composition, and since Pearce et al. discloses the claimed composition, it would have been obvious for pregnant woman to take it orally, since Pearce discloses that the composition is made to be absorbed orally.  
The further claims 39,  45-47, 50 have been disclosed above and are obvious for those reasons.  
Zhu discloses iron, vitamin B 6 folic and B12 used together as in claim 43 (last paragraph).  
More than one layer as in claim 61  is disclosed by Pearce et al. i. e. “Soluble Edible Film contains film Layers”.  (Title) .
The composition can contain folic and B12 as in claims 62 and 63 (abstract).  

Claims 2- 4, 21, 22, 23, 41-43, 54-59 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al.  as applied to claims 1, 6-20, 24-39, 44-47, 50-53, 60-63  above, and further in view of Subramarian (2008/0096064),  Singer (2016/0158,147) and Patel (2012/0141446).
--Claim 2 further requires the use of omega-3 fatty acids, and claim 3 that they are DHA and EPA and claim 4 that they are derived from algae.  Subramarian et al. disclose a liquid coating containing encapsulated PUFA containing compositions which can be used in place of encapsulated PUFAs as in claim 2, and 3.  The coating is dissolved by the water present in the consumer’s mouth with the release of the PUFA’s (0061).  The PUFA containing composition can be in a particle size of from 10 .mu.m and 3000 microns (0053) and subjected to drum (film) drying or ribbon blending or extrusion (0079).  
	Singer discloses a composition for orally administering an active agent to a pet (title). The active agent is put into water-soluble film pieces and dispersed throughout the chewable matrix.  The composition is released when chewed (0005).    The film can be made to contain an active agent by homogeneously distributing throughout the sheet of film forming material that can be cut to any size (0034).  The active ingredients can contain potassium, chloride, thiamin, ascorbic acid, omega 4 and omega fatty acids as in claim 3 (Table 00007) .  The active agent can be released from a second portion of the water soluble film pieces (0006).  The film can be a natural polymeric material, 0013,  and can be made of starch or a gum, as in claim 16.  A second type of film can be used having active agents (0011) (0035).  
Patel discloses   a composition for increasing the bioavailability of nutrients in humans which is an oil based emulsion containing nutrients such as omega fatty acid, Vitamin D and others (abstract and 0025,).    Omega fatty acids (OFA) as claimed from algae can be used in the composition  (0004).    The nutrients can be added to the oil based in effective amounts (0054).  Vitamin D can be added in amounts up to 4000 IU, and OFA in amounts of 600 mg to 6000 .   The mixture can be placed in a liquid or a gel cap form (0055).  Therefore, it would have been obvious to make a composition containing fatty acids as disclosed by Subramarian et al. and put this active agent on film pieces and to put OFA on a second piece as disclosed by Singer, since he discloses that active agents can be deposited on film and to deposit composition of Patel containing nutrients such as OFA made from algae on a film, since Subramanian et al. discloses that nutrients can be combined with film, and Singer et al. discloses that active agents can be deposited on film and OFA’s are active agents.  
The further limitations as to claims 21-23, 41-43 have been disclosed above and are obvious for those reasons.  
The further limitations of 54-59 have been disclosed by the reference to Pearce et al. in view of   Durschlag et al.  and Zhu as above, and are obvious for those reasons.  

			ARGUMENTS
Applicant's arguments filed 2-5-2021 have been fully considered but they are not persuasive.     Applicant argues that the reference to Pearce, discloses a placement of the product on the human tongue, not methods where compositions are placed sublingually or buccally.  However, applicant has composition claims, not a method of placement of the composition.  Pearce also discloses that the film was orally soluble and disintegrates upon placement in a human mouth…(0004).  Also, as argued that the film is placed on the tongue of a consumer and provides an orange flavor… (0156), and that the instructions on the package indicate that the printed size should contact the tongue so that sourness can be tasted and the flavor coats the oral cavity and lingers (pierce, 0159).  Also, that the composition can be place on the tongue that the  tongue elevates it to the roof of the mouth where it sticks better than on the tone (0244).  Therefore, it is seen that the composition of the reference finally arrives at a buccal space, i. e. the roof of the mouth, where it can be absorbed well.  In addition, applicants’ claims are not limited to such as the word "buccally" which means anywhere in the mouth cavity as disclosed above.  As to paragraph 238, it also is not limited to just putting the film on the tongue, but in the mouth, i. e. “an athlete can place the film in his mouth while exercising or in a game”.   In para. 244, the thicker delivery unit can be made to stick to the roof of the mouth …or other oral tissues, or “but can still be made to be free floating”.  In addition, where the film is placed is not given weight in a composition claim.  

Applicant argues as to the benefits of the oral administration of the composition.  However, applicant’s claims are to a composition in which no weight is put on the placement of the film.
Applicant argues that B12 and folic acid have now been claimed specifically.  The reference to Zhu has been added to show that this combination was known in reference directed toward preventing birth defects.
Applicant argues that the reference to Durschlag where the composition is to pregnant women is not relevant in that it is to a medicament in a powder matrix (abstract) and does contain the new claimed vitamins, and there is no reason to combine it with  Pearce’s method and compositions.   However, the reference to Durschlag et al. does disclose a treatment of pregnant and lactating women is also disclosed by Durschlag et al. , who discloses a composition containing a film layer which dissolves rapidly in an oral cavity and a coating with a powder matrix which was applied to the film matrix.  The film is transmucosal delivery of nutritional supplements (0002).  The  dissolvable film can be used to treat iron deficiency which is common in pregnant women.  Pearce et al. also discloses orally soluble films, and the use of vitamins in the films, so that if it was known to use a film to transmit vitamins suitable for women, as shown by Durschlag et al., it would  have also been obvious for Pearce to add vitamins suitable for women as shown by Durschlag and now Zhu.  
The other references are used to show that the further ingredients, and that it would have been obvious to add known ingredients to other compositions for their known functions.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 10-2:00 on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793    
	3-10-2021